Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 1 of 11 PageID 35



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                             CASE NO. 2:19-CV-338-FtM-38NPM

DAVID POSCHMANN,

               Plaintiff,
v.

FIRST CENTRAL INVESTMENT CORP.

            Defendant.
_____________________________________/

                  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff, David Poschmann, by and through his undersigned counsel, pursuant to Rule 56

of the Federal Rules of Civil Procedure, files his Motion for Summary Judgment and

Incorporated Memorandum of Law ("Motion") and in support thereof states:

                            I. BACKGROUND/ADA FRAMEWORK

       This is an action for injunctive relief pursuant to Title III of the Americans With

Disabilities Act, 42 U.S.C. § 12181 et seq. ("ADA"). Plaintiff is disabled as that term is defined

by the ADA in that his right leg has been amputated above the knee. Declaration of Plaintiff,

David Poschmann in Support of Plaintiff's Motion for Summary Judgment attached hereto as

Exhibit "A" ("Poschmann Decl."), ¶ 2. Plaintiff is also a "tester", in accordance with Houston v.

Marod Supermarkets, Inc., 733. F.3d 1323 (11th Cir. 2013). Poschmann Decl. ¶ 3. Plaintiff seeks

an injunction compelling Defendant, the owner and operator of the beachfront hotel, Edison

Beach House, in Fort Myers, Florida ("Hotel") (DE 10, page 1, ¶ 4), to modify its policies,

practices or procedures so that the online reservations service ("Reservations Service" or

"Website") for the Hotel, namely www.edisonbeachhouse.com, is compliant with the
Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 2 of 11 PageID 36



requirements of the ADA, specifically the requirements set forth in 28 CFR § 36.302(e)(1)

"Modifications in Policies, Practices, or Procedures".1

         To effectuate its purpose, the ADA forbids discrimination against disabled individuals in

major areas of public life, among them employment (Title I of the Act), public services (Title II),

and public accommodations (Title III). The provisions of Title III are at issue in this case. Title

III of the ADA provides that:

         "No individual shall be discriminated against on the basis of disability in the full and
         equal enjoyment of the goods, services, facilities, privileges, advantages, or
         accommodations of any place of public accommodation by any person who owns, leases
         (or leases to), operates a place of public accommodation." 42 U.S.C. § 12182(a).

         The term "public accommodation" includes: "an inn, hotel, motel, or other place of

lodging, except for an establishment located within a building that contains not more than five

rooms for rent or hire and that is actually occupied by the proprietor of such establishment as the

residence of such proprietor." 42 USC § 12181(7)(A). The exception is not relevant to this

matter. Discrimination includes:

       "A failure to make reasonable modifications in policies, practices, or procedures, when
        such modifications are necessary to afford such goods, services, facilities, privileges,
        advantages, or accommodations to individuals with disabilities, unless the entity can
        demonstrate that making such modifications would fundamentally alter the nature of
        such goods, services, facilities, privileges, advantages, or accommodations." 42 U.S.C. §
        12182 (b)(2)(A)(ii)."




1
  This matter does not seek remediation of architectural barriers, nor does it pertain to the accessibility of the
Website (a claim usually brought by blind or deaf plaintiffs). This matter deals with the substantive policies,
practices or procedures that a reservations service (relating to reservations made by "any means") used by a hotel (or
other place of lodging) must comply with pursuant to 28 CFR § 36.302(e)(1), "Reservations Made by Places of
Lodging" as discussed below. These requirements relate to disclosing details about the accessible and inaccessible
features of the Hotel and guest rooms, how the disabled must be permitted to make reservations for accessible guest
rooms, how the Hotel must make accessible guest rooms available to be reserved, and the procedures it must follow
once the accessible guest room is reserved.



                                                          2
Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 3 of 11 PageID 37



          Specifically relevant to this action, 28 CFR § 36.302(e)(1) sets forth the requirements for

Defendant's Reservations Service:2

          "28 C.F.R. § 36.302 Modifications in Policies, Practices, or Procedures…

          (e)(1) Reservations made by places of lodging. A public accommodation that owns,
           leases (or leases to), or operates a place of lodging shall, with respect to reservations
           made by any means, including by telephone, in-person, or through a third party -
          (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities
          can make reservations for accessible guest rooms during the same hours and in the same
          manner as individuals who do not need accessible rooms;
          (ii) Identify and describe accessible features in the hotels and guest rooms offered
          through its reservations service in enough detail to reasonably permit individuals with
          disabilities to assess independently whether a given hotel or guest room meets his or her
          accessibility needs;
          (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities
          until all other guest rooms of that type have been rented and the accessible room
          requested is the only remaining room of that type;
          (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and
          ensure that the guest rooms requested are blocked and removed from all reservations
          systems; and
          (v) Guarantee that the specific accessible guest room reserved through its reservations
          service is held for the reserving customer, regardless of whether a specific room is held in
          response to reservations made by others."

          The United States Department of Justice, in 28 CFR Appendix A to Part 36, Guidance on

    Revisions to ADA Regulation on Nondiscrimination on the Basis of Disability by Public

    Accommodations and Commercial Facilities, provided a section-by-section analysis of 28 CFR

    § 36.302(e)(1) ("DOJ Guidance").3 In its analysis and guidance, the Department of Justice

    explains:


2
    28 CFR § 36.302(e)(1) became effective on March 15, 2012 as part of the 2010 amendments to the ADA.
3
  An agency's interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R.
§36.302(e)(1), must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or
inconsistent with the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129
L.Ed.2d 405 (1994).




                                                          3
Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 4 of 11 PageID 38



         "Each year the Department receives many complaints concerning failed reservations.
         Most of these complaints involve individuals who have reserved an accessible hotel room
         only to discover upon arrival that the room they reserved is either not available or not
         accessible…In many cases individuals with disabilities expressed frustration because,
         while they are aware of improvements in architectural access brought about as a result of
         the ADA, they are unable to take advantage of these improvements because of
         shortcomings in current hotel reservations systems. A number of these commenters
         pointed out that it can be difficult or impossible to obtain information about accessible
         rooms and hotel features and that even when information is provided it often is found to
         be incorrect upon arrival. They also noted difficulty reserving accessible rooms and the
         inability to guarantee or otherwise ensure that the appropriate accessible room is
         available when the guest arrives. The ability to obtain information about accessible guest
         rooms, to make reservations for accessible guest rooms in the same manner as other
         guests, and to be assured of an accessible room upon arrival was of critical importance to
         these commenters."

         The DOJ Guidance further stresses that it is vital that hotels specifically identify and

describe the accessible features of the hotel, and the guest rooms, on its reservations service:

         "As a practical matter, a public accommodation's designation of a guest room as
         'accessible' will not ensure necessarily that the room complies with all of the 1991
         Standards…Further, hotel rooms that are in full compliance with current standards
         may differ, and individuals with disabilities must be able to ascertain which features
         - in new and existing facilities - are included in the hotel's accessible guest rooms.
         For example, under certain circumstances, an accessible hotel bathroom may meet
         accessibility requirements with either a bathtub or a roll-in shower. The presence or
         absence of particular accessible features such as these may be the difference between a
         room that is usable by a particular person with a disability and one that is not."

         As to hotels like Defendant's Hotel (which it describes on its website as the "Historic

Edison Beach House"), that were built prior to the enactment of the ADA, the DOJ further states:

         "For older hotels with limited accessibility features, information about the hotel should
         include, at a minimum, information about accessible entrances to the hotel, the path of
         travel to guest check-in and other essential services, and the accessible route to the
         accessible room or rooms. In addition to the room information described above, these
         hotels should provide information about important features that do not comply with the
         1991 Standards…Reservations services for these entities should include this information
         and provide a way for guests to contact the appropriate hotel employee for additional
         information." 4

4
  The ADA Standards' requirements for accessible hotel guest rooms are comprehensive; the issues include:
entry doors, connecting room doors and interior doors into and within all guest rooms allowing 32" clear
passage (ADA Std. 9.4); bathroom doors in all guest rooms allowing 32" of clear passage (ADA Std. 9.4); do
all entry doors allow at least 32" of clear passage width (ADA Stds. 9.2.2(3), 4.13.5); on the pull side of each


                                                           4
Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 5 of 11 PageID 39



                            II. THE SUMMARY JUDGMENT STANDARD

         "The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(a). "Genuine disputes are those in which the evidence is such that a reasonable jury

could return a verdict for the non-movant." Ellis v. England, 432 F.3d 1321, 1325-26 (11th Cir.

2005). "For factual issues to be considered genuine, they must have a real basis in the record." Id.

at 1326 (internal citation omitted). "For instance, mere conclusions and unsupported factual

allegations are legally insufficient to defeat a summary judgment motion." Id.


door is there at least 18" of clear floor space on the latch side to approach and pull open (ADA Stds. 9.2.2(3),
4.13.6); is the security latch or bolt on the hall door mounted no higher than 48" above the floor so it is within
the reach of persons who use wheelchairs (ADA Stds. 9.2.2(3); 4.13.9); in accessible guest rooms with one
bed, is there at least a 36" wide route on each side of the bed to allow persons who use wheelchairs to transfer
onto the bed from either side? (ADA Stds. 9.2.2(1)); in accessible guest rooms with two beds next to one
another, is there a minimum of 36" between the two beds to allow persons who use wheelchairs to transfer
onto either bed? (ADA Stds. 9.2.2(1)); is there clear passage at the foot of each bed that is at least 36" wide so
that persons who use wheelchairs can approach and use the accessible features throughout the room? (ADA
Stds. 9.2.2(2)); are all drapery control wands, fixed lamps and HVAC controls in accessible guest rooms
placed within 54" of the floor for side approach or 48" of the floor for forward approach so persons who use
wheelchairs can approach and use the controls? (ADA Stds. 9.2.2(5); 4.27.3); are the rod and shelf in the
clothes closet or wall mounted unit within 54" of the floor for side approach or 48" of the floor for forward
approach so persons who use wheelchairs can approach and use the rod and shelf? (ADA Stds. 9.2.2(4);
4.25.3); do bathroom doors in accessible guest rooms allow at least 32" of clear passage width to accommodate
persons who use wheelchairs, walkers and other mobility aids? (ADA Stds. 9.2.2(3); 4.13.5); is the accessible
toilet in each accessible guest room bathroom centered 18" from the adjacent side wall (ADA Stds. 9.2.2(6)(e);
4.23.4; 4.16.2); does the toilet in each accessible guest room bathroom have a horizontal grab bar along the
adjacent side wall that is at least 42" long and mounted 33"-36" above the floor for stabilization and assistance
during transfer from a wheelchair? (ADA Stds. 9.2.2(6)(e); 4.23.4; 4.16.2); does the accessible toilet in each
accessible guest room bathroom have a horizontal grab bar along the wall behind the toilet that is at least 36"
long and mounted 33"-36" above the floor for stabilization and assistance during transfer from a wheelchair?
(ADA Stds. 9.2.2(6)(e); 4.23.4; 4.16.2); is the toilet seat in each accessible toilet room between 17"-19" above
the floor? (ADA Stds. 4.16.3); is the lavatory (wash basin) in each accessible guest room bathroom no more
than 34" high with at least 29" high clearance under the front edge to allow persons who use wheelchairs to
pull under the lavatory and use the faucet hardware? (ADA Stds. 9.2.2(6) (e); 4.23.6; 4.19.2); is there clear
floor space in each accessible guest room bathroom where persons who use wheelchairs can turn around -
either a 60" diameter circle or a "T"-turn area (ADA Stds. 9.2.2(6)(e)); is there adequate room for a person
who uses a wheelchair to approach the bathroom door in each accessible guest room bathroom from the pull
side and pull it open without it hitting the wheelchair? (requiring at least 18" of wall space on the latch side of
the door.) (ADA Stds.9.2.2(3); 4.13.6). This list omits the many additional requirements imposed by the
Standards for tubs and showers.




                                                           5
Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 6 of 11 PageID 40



        The non-moving party "must do more than simply show that there is some metaphysical

doubt as to the material facts." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986). The non-moving party "may not rely merely on allegations or denials in its own

pleading," but instead must come forward with "specific facts showing a genuine issue for trial."

Fed. R. Civ. P. 56(e); Matsushita, 475 U.S. at 587. The moving party is entitled to summary

judgment when the non-moving party fails to make a sufficient showing of an essential element

of the case on which the non-moving party has the burden of proof. Celotex Corp., 477 U.S. at

322, 106 S.Ct. 2548; Everett v. Napper, 833 F.2d 1507, 1510 (11th Cir.1987). "A mere 'scintilla'

of evidence supporting the opposing party's position will not suffice; there must be enough of a

showing that the jury could reasonably find for that party." Walker v. Darby, 911 F.2d 1573,

1577 (11th Cir. 1990). If the evidence advanced by the non-moving party "is merely colorable,

or is not significantly probative, summary judgment may be granted." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249-250 (1986).

               III. PLAINTIFF IS ENTITLED TO SUMMARY JUDGMENT

       (a)     If Defendant violated 28 CFR § 36.302(e)(1) Plaintiff is
               entitled to summary judgment

       In a similar action brought by Plaintiff against a hotel operator whose website also failed

to comply with 28 CFR § 36.302(e)(1), the Court analyzed the regulation, and the claim at issue,

in Poschmann v. Coral Reef of Key Biscayne Developers, Inc., 2018 WL 3387679, 2018 U.S.

Dist. LEXIS 87457, Case No. 17-CV-14363-MIDDLEBROOKS (S.D. Fla. May 23, 2018, DE

30) in its Order Granting in Part Plaintiff's Motion for Summary Judgment as well as in DE 18,

its Order Denying Defendant's Motion to Dismiss.




                                                6
Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 7 of 11 PageID 41



           In Poschmann v. Coral Reef of Key Biscayne Developers, Inc. (DE 30 at *6) the Court,

in granting Plaintiff partial summary judgment on similar facts, set forth the applicable

analysis:5

           "Plaintiff attests, and Defendant does not dispute, that Plaintiff has a disability within the
           meaning of the ADA and is a 'tester' and possible patron of the Hotel. It is undisputed
           that Defendant is the owner and operator of the Hotel, a 'place of lodging' under the
           ADA, and the Website, through which Plaintiff attempted, but was unable to, make a
           reservation for an accessible room at the Hotel. Defendant also does not dispute that
           Plaintiff intends to return to the Website within thirty days to determine whether the
           Hotel is accessible to him, and, if so, to reserve a room at the Hotel or to test the Hotel’s
           Website reservation system for its compliance with the ADA.

           In light of these undisputed material facts, Plaintiff has demonstrated that if Defendant’s
           Website is non-compliant with § 36.302(e)(1), Plaintiff has suffered an injury-in-fact that
           can be redressed by injunctive relief requiring Defendant to modify its room reservation
           system to be in compliance with ADA regulations. See Shotz v. Cates, 256 F.3d 1077,
           1081 (11th Cir. 2001) (describing standing requirements for injunctive relief under
           ADA). (Citations to record omitted)."

           (b)      There is no genuine dispute that Defendant violated 28 CFR § 36.302(e)(1)

           Exhibit 1 to the Poschmann Declaration is a printout from the relevant part of the

Reservations Service, located at www.edisonbeachhouse.com, namely the contents of the tab

entitled "Edison Beach House Accommodations", for the Hotel that Defendant operates.

Poschmann Decl. ¶ 8.6

           It is undisputed that Defendant's Reservations Service provides no information at all

about the accessible or inaccessible features of the Hotel's common areas or guest rooms,

Poschmann Decl. ¶ 6, which is a violation of 28 CFR § 36.302(e)(1)(ii). It is also undisputed that


5
  In Poschmann v. Coral Reef of Key Biscayne Developers, Inc., the defendant defended, in part, by arguing that a
potential hotel guest can reserve an accessible room by calling the hotel or making a special request on that hotel's
website. Although these arguments failed, Defendant does not appear to be asserting any such arguments here.
Defendant's only affirmative defense is that Plaintiff has failed to set forth sufficient allegations to show that he has
standing. Although Defendant does not specify the allegations it believes are lacking, the arguments below,
combined with the Poschmann Declaration, establish that Plaintiff has standing for his claim.
6
    Defendant acknowledges in its Answer that it is the owner and operator of the Hotel. DE 10, page 1, ¶ 4.



                                                            7
Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 8 of 11 PageID 42



it is not possible to reserve an accessible room from the Reservations Service, although it is

possible to reserve an inaccessible room from the Reservations Service, Poschmann Decl. ¶ 5,

which is a violation of 28 CFR § 36.302(e)(1)(i).

         The Reservations Service violates 28 C.F.R. §36.302(e)(1)(ii) as to common areas of the

Hotel.7 The DOJ Guidance, also cited above, states: "For older hotels with limited accessibility

features, information about the hotel should include, at a minimum, information about accessible

entrances to the hotel, the path of travel to guest check-in and other essential services, and the

accessible route to the accessible room or rooms. In addition to the room information described

above, these hotels should provide information about important features that do not comply with

the 1991 Standards…Reservations services for these entities should include this information and

provide a way for guests to contact the appropriate hotel employee for additional information."

         In violation of the foregoing, the Website does not identify or describe any accessible, or

inaccessible, features of the common areas of the Hotel, in any detail, no less "enough detail to

reasonably permit" a person with a disability to assess if it meets his or her accessibility needs.8

         As with the common areas, the Reservations Service provides no detail at all about any

accessible, or inaccessible, features of the guest rooms and none of the relevant accessible

elements required by the ADA Standards, listed in footnote 5 above, are identified, described, or

discussed at all on the Reservations Service.



7
  28 C.F.R. §36.302(e)(1)(ii) requires that the Reservations Service: "Identify and describe accessible
features in the hotels and guest rooms offered through its reservations service in enough detail to reasonably
permit individuals with disabilities to assess independently whether a given hotel or guest room meets his or her
accessibility needs."
8
  As stated in Poschmann v. Coral Reef of Key Biscayne Developers, Inc. (DE 30 at *9), after citing the above DOJ
Guidance, described as "directly on point": "Since it is undisputed that Defendant’s Website contains no such
information regarding accessibility, Defendant is in violation of § 36.302(e)(1)(ii), and judgment is granted for
Plaintiff for injunctive relief on that basis."



                                                          8
Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 9 of 11 PageID 43



       In light of the foregoing, Defendant also necessarily violated 28 C.F.R.

§36.302(e)(1)(iii)-(v), since the Reservations Service does not describe any accessible guest

rooms and does not, in turn, allow the reserving of a properly described accessible guestroom,

the Website cannot hold, block and guaranty such accessible rooms.

       This Motion, and Plaintiff's claim, pertains only to the online Reservations Service.

Although unlikely, it is theoretically possible that one can call the Hotel, locate the right

representative of the Hotel, and be apprised of the required accessibility information for the

common areas and guest rooms of the Hotel. At this point, it would theoretically also be possible

that one could reserve an accessible room (if any exist), which the Hotel may be holding for

guests seeking an accessible room and which the Hotel may then remove from inventory and

guaranty for the guest, however Plaintiff's Motion deals only with the Website, which contains

none of the information required by a disabled person to even consider whether he or she can use

the Hotel, and no ability to reserve an accessible room from the Website, thereby eliminating any

possibility that the Website is holding, blocking and guaranteeing such rooms (that a disabled

person would have no way of reserving online) as required by 28 C.F.R. §36.302(e)(1)(iii)-(v).

As the DOJ Guidance states:

       "Other commenters, primarily hotels, resort developers, travel agencies, and
       organizations commenting on their behalf, did not oppose the general rule on
       reservations, but recommended that the language requiring that reservations be made 'in
       the same manner' be changed to require that reservations be made 'in a substantially
       similar manner.' These commenters argued that hotel reservations are made in many
       different ways and through a variety of systems. In general, they argued that current
       reservations database systems may not contain sufficient information to permit guests,
       travel agents, or other third-party reservations services to select the most appropriate
       room without consulting directly with the hotel, and that updating these systems might be
       expensive and time consuming…

       The Department is not persuaded that individuals who need to reserve accessible rooms
       cannot be served in the same manner as those who do not, and it appears that there are
       hotels of all types and sizes that already meet this requirement. Further, the Department



                                                  9
Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 10 of 11 PageID 44



         has been able to accomplish this goal in settlement agreements resolving complaints
         about this issue. As stated in the preamble to the NPRM, basic nondiscrimination
         principles mandate that individuals with disabilities should be able to reserve hotel rooms
         with the same efficiency, immediacy, and convenience as those who do not need
         accessible guest rooms. The regulation does not require reservations services to create
         new methods for reserving hotel rooms or available timeshare units; instead, covered
         entities must make the modifications needed to ensure that individuals who need
         accessible rooms are able to reserve them in the same manner as other guests. If, for
         example, hotel reservations are not final until all hotel guests have been contacted by the
         hotel to discuss the guest's needs, a hotel may follow the same process when reserving
         accessible rooms. Therefore, the Department declines to change this language, which has
         been moved to § 36.302(e)(1)(i)."9

                                                  IV. CONCLUSION

         Plaintiff is a person with a disability under the ADA. Defendant operates a place of

public accommodation, the Hotel, for which reservations may be made online. 28 CFR §

36.302(e)(1) requires, "with respect to reservations made by any means", five categories of

policies, practices or procedures that Defendant has failed to provide. Plaintiff, a disabled person

who is a tester (and a potential patron of the Hotel), has standing to pursue this action to obtain

injunctive relief requiring Defendant to implement and maintain the policies, practices or

procedures required by 28 CFR § 36.302(e)(1), which, based on the plain language of the

regulation, as well as the DOJ Guidance, Plaintiff's Declaration establishes Defendant has failed

to do.

         For the reasons set forth above, Plaintiff respectfully requests that the Court grant

summary judgment in his favor against Defendant as there is no genuine dispute as to any

material fact and he is entitled to judgment as a matter of law.




9
  Even if Defendant claims that it offers this service by telephone (as the defendant in Poschmann v. Coral Reef of
Key Biscayne Developers, Inc. claimed), or by e-mail, requiring a disabled person to call or send an e-mail to the
Hotel to obtain the required information that should be on the Reservations Service (information that is necessary to
determine whether the Hotel is useable by the disabled person), this would not satisfy even the more lenient
"substantially similar" standard that was rejected by the Department of Justice in implementing the regulation.


                                                         10
Case 2:19-cv-00338-SPC-NPM Document 14 Filed 07/23/19 Page 11 of 11 PageID 45



        WHEREFORE, Plaintiff requests that summary judgment be entered in his favor and that

 the Court order Defendant to, within thirty days, implement, and to continuously maintain and

 enforce, the policies, practices or procedures required by 28 CFR § 36.302(e)(1) for its Hotel as

 discussed in section I above and award Plaintiff attorneys' fees, litigation expenses and costs

 pursuant to 42 U.S.C. §12205 in an amount to be determined as further directed by the Court.

                                                      s/Drew M. Levitt
                                                      DREW M. LEVITT, ESQ.
                                                      Florida Bar No. 782246
                                                      DML2@bellsouth.net
                                                      LEE D. SARKIN, ESQ.
                                                      Florida Bar No. 962848
                                                      Lsarkin@aol.com
                                                      4700 N.W. Boca Raton Boulevard
                                                      Suite 302
                                                      Boca Raton, Florida 33431
                                                      Telephone (561) 994-6922
                                                      Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 23, 2019 I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the forgoing document is being served
this day on all counsel of record or pro se parties identified on the attached Service List in the
manner specified, either via transmission of Notice of Electronic Filing generated by CM/ECF or
in some other authorized manner for those counsel or parties who are not authorized to receive
electronically, Notices of Electronic Filing.

                                                              s/Drew M. Levitt
                                                              DREW M. LEVITT, ESQ.

                                         SERVICE LIST

Clayton W. Crevasse, Esq.
ccrevasse@ralaw.com/service.ccrevasse@ralaw.com
Roetzel & Andress, LPA
2320 First Street, Suite 1000
Fort Myers, Florida 33901
Telephone (239) 337-3850
Attorneys for Defendant
Via CM/ECF



                                                 11
